        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 1 of 18 Page ID #:1




 1   Michael Machat, Esq. SB#109475
 2   MACHAT & ASSOCIATES, P.C.
     8730 W. Sunset Blvd., Suite 250
 3   West Hollywood, California 90069
     Telephone: (310) 860-1833
 4   Email: michael@machatlaw.com
 5   David A. Randall (SBN 156722)
 6   dave@hdmnlaw.com
     Ehab Samuel (SBN 228296)
 7   esamuel@hdmnlaw.com
     HACKLER DAGHIGHIAN MARTINO & NOVAK P.C.
 8   10900 Wilshire Blvd., Suite 300
 9   Los Angeles, CA 90024
     Tel.: (310) 887-1333
10   Fax: (310) 887-1334
11   Attorneys for Plaintiff
     Vampire Family Brands, LLC
12
13                     UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15
16
17
18   VAMPIRE FAMILY BRANDS, LLC, )          CASE NO.
                                  )
19            Plaintiff,          )         COMPLAINT FOR TRADEMARK
                                  )         INFRINGEMENT; UNFAIR
20       vs.                      )         COMPETITION; AND UNLAWFUL
21
                                  )         SALES OF COUNTERFEIT
     ZAZZLE INC, and DOES 1 – 20, )         LABELS
22                                )
                                  )         DEMAND FOR JURY TRIAL
23            Defendants.         )
                                  )
24

25
26

27
28
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 2 of 18 Page ID #:2




 1         Plaintiff VAMPIRE FAMILY BRANDS, LLC hereby alleges and asserts:
 2
 3                            I.     JURISDICTION AND VENUE
 4         1.     Plaintiff brings this action for injunctive relief and damages arising
 5   out of the unauthorized, unfair, and deceptive competitive practices of Defendants,
 6   and each of them, in connection with the commercial use and exploitation of
 7   trademarks in violation of the Lanham Act.

 8         2.     This action arises under the Trademark Laws of the United States,

 9   including particularly, Section 43 of the Lanham Act, 15 U.S.C. §1125.

10   Jurisdiction is conferred on this Court by 15 U.S.C. Section 1121(a), by 28 U.S.C.
     Section 1338(a), in that this case arises under the Trademark Laws of the United
11
     States, 15 U.S.C. Sections 1051, et seq., and by principles of pendent jurisdiction.
12
     Venue is proper in this District under 28 U.S.C. §§ 1391(b).
13
14
                                       II.   THE PARTIES
15
           3.     Plaintiff        VAMPIRE    FAMILY        BRANDS,        LLC   (“VAMPIRE
16   FAMILY BRANDS”) is a Delaware Limited Liability Company with its main
17   business office located in Los Angeles County, California.
18         4.     Defendant Zazzle Inc (“Zazzle”) is upon information and belief, a
19   California Corporation, based in California, doing business online throughout the
20   United States, including within this district of California.
21         5.     Plaintiff does not know the true names or capacities of defendants
22   named herein as DOES 1 through 20 inclusive, and therefore sues these defendants
23   by such fictitious names. Plaintiff will seek leave to amend this Complaint to
24   allege the true names, capacities, and circumstances alleging the liability of said
25   defendants at such time as the same is ascertained. Plaintiff is informed and
26   believes and, on that basis, alleges that each fictitiously named defendant is
27   responsible in some manner for the occurrences herein alleged and that Plaintiff's
28                             Complaint for Trademark Infringement, etc
                                                 -1-
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 3 of 18 Page ID #:3




 1   damages as herein alleged were         proximately caused by the conduct of such
 2   defendants.
 3         6.      At all times herein mentioned, Plaintiff is informed and believes and
 4   based thereon alleges that, at all times herein mentioned, each of the defendants
 5   sued herein, were the agents, servants, employees or attorneys of their co-

 6   defendants, and in doing the things hereinafter alleged were acting within the

 7   purpose, course and scope of such agency and employment, and with the authority,

 8   permission, and consent of their co-Defendants.

 9
10
                     III.   FACTS GIVING RISE TO THIS ACTION
11
           7.      Plaintiff VAMPIRE FAMILY BRANDS via its predecessors in
12
     interest has been marketing food and beverages under the following brand names
13
     for many years, including: VAMPIRE (for wines – US Trademark Registration
14
     No. 2263907); DRACULA (for wine – US Trademark Registration No. 3319536);
15
     VAMPYRE (for Spirits – US Trademark Registration No. 3082097); VAMPIRE
16
     (for chocolate and coffee - US Trademark Registration No. 3669827) VAMPIRE
17
     for Olive oil and Balsamic vinegar – US Trademark Registration No. 4776927);
18
     VAMP H20 (for Water – US Trademark Registration No. 3895288); VAMPIRE
19
     (for Restaurant and Bar Services – US Trademark Registration No. 3978444);
20
     VAMPIRE (for Glass beverage-ware -- US Trademark Registration No. 3290011);
21
     and VAMPIRE TACO (for Tacos – US Trademark Registration No. 4939034).
22
           8.      By virtue of its extended use in commerce, several of the
23   aforementioned registrations have become incontestable, including its registration
24   numbers 2263907, 3082097, 3290011, 3319536, 3669827, and 3978444.
25         9.      VAMPIRE FAMILY BRANDS also is the owner of the slogans
26   TASTE OF IMMORTALITY and SIP THE BLOOD OF THE VINE, (TM
27
28                           Complaint for Trademark Infringement, etc
                                               -2-
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 4 of 18 Page ID #:4




 1   Registrations 3167606 and 3079403, respectfully.) Both of these marks also have
 2   become incontestable.
 3         10.   The origin of Vampire wine, and VAMPIRE FAMILY BRAND’s
 4   claim of right goes back to 1988, when its founder released a French bottled
 5   Algerian Syrah under the brand name Vampire.             The first sale was to MCA

 6   Records and Alice Cooper, and the wine was promoted under the slogan, “Sip the

 7   Blood of the Vine.” Vampire Family Brand’s predecessors in interest began to use

 8   the slogan “Taste of Immortality” by at least 1995, if not earlier. Although the

 9
     labels have changed over the years, along with the sourcing from Algeria to Italy to
     Transylvania and finally to Napa, the marketing has remained playful.
10
           11.   However, as the source of the wine shifted from Transylvania,
11
     Romania to Napa, California, the marketing evolved to emphasize that the quality
12
     of the wine was actually extremely good, with Vampire wine having won
13
     numerous gold medals throughout the years and winning scores of 90 Points and
14
     higher.
15
           12.   Plaintiff via its predecessors’ in interest expanded its wine and spirits
16
     business into gourmet quality foods, including Vampire Fine Belgian Chocolate
17
     and Vampire Gourmet Coffee (US Reg. No. 3669827) and Vampire Gourmet
18
     Olive Oil and Vampire Gourmet Balsamic Vinegar (US. Reg. No. 4776927).
19
           13.   Plaintiff is also the owner of the US Registration No. 5444375 for the
20
     word mark VAMPIRE for Pre-mixed alcoholic beverages, other than beer based,
21
     and Prepared Alcoholic Cocktails. Plaintiff has a great tasting Gourmet Bloody
22
     Mary cocktail, that it markets as its Vampire Gourmet Bloody Mary Cocktail.
23         14.   Plaintiff’s VAMPIRE family of brands are available for the world to
24   see on its website VAMPIRE.COM, and Plaintiffs’ family of VAMPIRE Brands
25   have received coverage in various national magazines and newspapers, including
26   Maxim, InStyle, Elle, Shape, Star Magazine, the New York Times, the LA Times,
27
28                           Complaint for Trademark Infringement, etc
                                               -3-
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 5 of 18 Page ID #:5




 1   the Houston Chronicle, The Star Tribune, The Chicago Sun Times, and many
 2   more. In addition, Plaintiffs’ VAMPIRE family of brands have been shown on
 3   various national television shows, such as The View with Oprah Winfrey,
 4   Anderson Cooper for approximately five minutes with Ashley Greene from
 5   Twilight fame, CNN Headline News, MTV’s Viva La Bam, Food TV, and many

 6   more.

 7           15.   In 2017 Plaintiff began selling Vampire Gourmet Bloody Mary

 8   Cocktails in a can which are designed to be the go-to ready to drink premixed

 9
     Bloody Mary, perfect for busy bars, outdoor venues, picnics, and anyone on the go
     wanting a gourmet ready to drink Bloody Mary cocktail.
10
             16.   Plaintiff also markets and sells wine branded as Dracula and has been
11
     doing so for more than a dozen years. Plaintiff is the owner of US Trademark
12
     Registration No. 3319536 or Dracula for wine.
13
             17.   Plaintiff’s VAMPIRE wines have traditionally sold very well during
14
     the Halloween season. For example, in 2016, 2017, and 2018 VAMPIRE wine
15
     was a top selling wine in Publix during the month of October.            VAMPIRE
16
     Cabernet and VAMPIRE Pinot Noir were the number 8 and 9 top selling red wines
17
     at Publix in October 2018--with the VAMPIRE Cabernet being the 4th bestselling
18
     cabernet in Publix during the month of October and VAMPIRE Pinot Noir being
19
     the 2nd bestselling Pinot Noir after Meiomi Pinot Noir.
20
             A. The Obvious Intentional and Willful Infringement by defendants.
21
             18.   Approximately one week prior to the filing of this action, Plaintiff’s
22
     associate noticed that when she Googled “vampire wine,” counterfeit wine labels
23   sold by defendants were displayed, prominently first by Google’s search engine.
24   Defendants counterfeit labels came up as a result of paid advertising.
25           19.   Plaintiff investigated and noticed that these paid ad results showing
26   defendants counterfeit labels appeared in Los Angeles county as well as other parts
27
28                           Complaint for Trademark Infringement, etc
                                               -4-
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 6 of 18 Page ID #:6




 1   of the United States. Plaintiff learned that Defendants are selling wine labels
 2   bearing Plaintiff’s trademarks VAMPIRE and DRACULA, and they are also
 3   selling wine labels bearing the words Vampiro and Vlad Tepes as marks, where
 4   vampiro is Spanish for vampire and Vlad Tepes is known as “Dracula” in many
 5   parts of the world.

 6         20.    On September 1, 2020, prior to this lawsuit being filed, counsel for

 7   Plaintiff complained to Defendants of their infringing actions.        Specifically,

 8   Zazzle’s Officer, Secretary, and Vice President of Business Development, Melanie

 9
     Sherk, received notice via voicemail on September 1, 2020 of the trademark
     infringement and unfair competition described herein.
10
           21.    Later that same day, Zazzle’s attorney, Adam Heller, called Plaintiff’s
11
     in-house attorney, Michael Machat, and acknowledged the call and acknowledged
12
     understanding the issues at stake. Plaintiff’s counsel sent him a follow up cease
13
     and desist letter demanding that the offensive matters be taken down off the Zazzle
14
     website within 24 hours and that an accounting be provided. Two days later,
15
     September 3, 2020, counsel spoke, and Defendants counsel was again reminded of
16
     the unlawful infringement and counterfeiting. Defendants took no action even
17
     though removing a few products from a website should take no more than a few
18
     minutes.
19
           22.    Zazzle refused to comply and refused to take down the infringing
20
     counterfeit matter, necessitating the filing of this lawsuit.
21
           23.    It is fairly simple for a layman to go online to the USPTO website and
22
     search to see if a trademark has been registered. Notwithstanding the notice of
23   infringement, and learning of Plaintiff’s registered trademarks, defendants refused
24   to stop and continue to infringe.
25         24.    The typical excuse of “I didn’t know” can no longer apply to
26   Defendants, who once informed about Plaintiff and its portfolio of VAMPIRE and
27
28                           Complaint for Trademark Infringement, etc
                                               -5-
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 7 of 18 Page ID #:7




 1   related beverage brands, knew of Plaintiff’s preexisting VAMPIRE family of
 2   marks, but nevertheless continued to infringe upon Plaintiff’s marks selling
 3   counterfeit versions of Plaintiff’s wine labels.
 4         25.    Plaintiff markets its brands through a national network of wholesalers,
 5   and via the website: www.vampire.com.              Vampire wine sells for anywhere

 6   between $10 to $15 per bottle nationally at retail stores. Vampire wine is also

 7   available in bars and restaurants on wine lists.

 8         26.    Plaintiff and its associates have worked hard to insure that they put the

 9
     best wine in the bottle as possible. Over the last few years, Plaintiff’s Vampire
     family of wines have received some great reviews and have won Gold Medals,
10
     including Gold Medals at the San Francisco Chronical Wine Competition for its
11
     Vampire Merlot, Vampire Cabernet Sauvignon, Vampire Pinot Noir, a Gold Medal
12
     and 92 Rating from the Los Angeles International Wine & Spirits Competition
13
     awarded to Vampire Cabernet Sauvignon, Gold Medals at the Texas International
14
     Rodeo Wine Competition, and 92 and 97 ratings for its highest end Trueblood
15
     Cabernet Sauvignon.
16
           27.    Plaintiff has spent substantial amounts of time and money building up,
17
     advertising, and promoting its brands. By virtue of the popularity of its brands, its
18
     advertising, promotion, and sales, plus the popularity of its websites, including
19
     vampire.com, Plaintiff has built up and owns extremely valuable goodwill which is
20
     symbolized by Plaintiff’s various marks.
21
           28.    Each of the defendants knew of Plaintiff’s Vampire family of brands,
22
     including Vampire Wine, but decided to go ahead with their plans to advertise,
23   market and sell counterfeit labels bearing the words Vampire or Dracula anyway,
24   because they believed that they could get away with it and they wanted to make
25   easy money capitalizing on Plaintiff’s built up goodwill over the years.
26
27
28                           Complaint for Trademark Infringement, etc
                                               -6-
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 8 of 18 Page ID #:8




 1         29.      Defendants are encouraging consumers to purchase their counterfeit
 2   wine labels and apply them onto an inexpensive bottle of wine, so they can save
 3   money from buying an actual bottle of Vampire wine or Dracula wine.
 4         30.      If defendants are not stopped from marketing wine labels with a name
 5   such as Vampire or Dracula (or Vampiro or Vlad Tepes) then consumers will be

 6   confused as to the source of origin of defendants’ counterfeiting labels.

 7         31.      Also, if defendants are not stopped from marketing labels with a

 8   name such as Vampire Wine or Dracula Wine (or Vampiro or Vlad Tepes), it is

 9
     likely that consumers will become confused about the source and origin of
     Plaintiff’s products, and       mistakenly conclude that Plaintiff’s products are
10
     produced by or otherwise associated with Defendant Zazzle whose name appears
11
     in online searches in conjunction with Plaintiff’s brand name VAMPIRE Wine.
12
13                                              COUNT I
14                       VIOLATION OF LANHAM ACT 15 U.S.C. §1114
15
16         32.      Plaintiff repeats each allegation contained in paragraphs 1 through 31
17   as though set forth here at length.
18         33.      Defendants have committed trademark infringement of Plaintiff’s
19   trademarks in their deceptive marketing of beverage and/or beverage accessories,
20   including labels, with a Vampire or Dracula or other similarly confusing name.
21         34.      Defendants have induced others to infringe Plaintiff’s trademarks and
22   trade names.
23         35.      Defendants have acted with bad intent and culpably in selecting using,
24   and/or approving of the use of Plaintiff’s trademarks in the distribution, marketing,
25   promotion, advertisement, offering for sale, and/or sale of Vampire and Dracula
26   and other similarly confusing wine labels.
27
28                            Complaint for Trademark Infringement, etc
                                                -7-
         Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 9 of 18 Page ID #:9




 1         36.    Without the knowledge or consent of Plaintiff, Defendants have
 2   marketed and sold in interstate commerce, and in commerce substantially affecting
 3   interstate commerce, beverage and/or beverage accessory products branded under
 4   the name Vampire or Dracula or other similarly confusing names, and continue to
 5   do so. Defendants have promoted, advertised, offered for sale, and/or sold,
 6   beverage and/or beverage accessory products using the VAMPIRE mark or
 7   DRACULA mark through persons not authorized, employed by, or associated in
 8   any way with Plaintiff and have used the aforementioned trade names and
 9   trademarks as false designation and false representation for beverage and/or
10   beverage accessory products.
11         37.    None of the activities alleged in this complaint have been
12   authorized by Plaintiff, and such unauthorized use by Defendants of Plaintiff’s
13   trademarks and/or trade names in interstate commerce, commerce substantially
14   affecting interstate commerce in this district, and elsewhere throughout the United
15   States, constitutes infringement and an inducement to infringe Plaintiff’s

16   trademarks and/or trade names, and such activities are likely to cause confusion,

17   mistakes, and to deceive the public at large.

18         38.    Upon information and belief, Defendants have acted with the
     unlawful purpose of:
19
                  a. Improperly taking advantage of the valuable goodwill belonging to
20
                     Plaintiff;
21
                  b. Soliciting Plaintiff’s customers and/or potential customers,
22
                     attempting to sell, and selling to such customers and potential
23
                     customers, beverage and/or beverage accessory products marketed
24
                     under the VAMPIRE mark and DRACULA mark and other
25
                     confusingly similar names to Vampire or Dracula through persons
26
                     not authorized by, employed by, or associated in any way with
27
28                          Complaint for Trademark Infringement, etc
                                              -8-
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 10 of 18 Page ID #:10




 1                   Plaintiff;
 2                c. Inducing others to infringe Plaintiffs’ trademarks and trade names;
 3                   and
 4                d. Causing the goods of persons not authorized by, employed by, or
 5                   associated in any way with Plaintiff to be falsely represented as if

 6                   they were rendered, authorized, sponsored by, endorsed by, or

 7                   otherwise connected with Plaintiff and its licensed trademarks and

 8                   trade names.

 9
           39.    Defendants’ conduct, as alleged in this complaint, constitutes a
     violation of 15 U.S.C. § 1114.
10
           40.    If Defendants are allowed to continue marketing and selling the
11
     accused product, Plaintiff will be damaged as alleged in this complaint, and the
12
     Defendants will profit thereby. Furthermore, unless the Court permanently enjoins
13
     Defendants’ conduct as alleged in this complaint, Plaintiff’s business, goodwill,
14
     and reputation will suffer irreparable injury of an insidious and continuing sort that
15
     cannot be adequately calculated and compensated in monetary damages.
16
           41.    Defendants’ aforementioned acts and conduct is being done
17
     willfully and with an intent to ride on, and/or step on and demolish, the goodwill
18
     Plaintiff has worked hard to develop. Plaintiff is therefore entitled to treble
19
     damages arising therefore, as well as reimbursement of Plaintiff’s attorneys’ fees
20
     and costs.
21
           42.    The intentional nature of defendants’ acts makes this an exceptional
22
     case under 15 U.S.C. §1117(a).
23         43.    The intentional nature of defendants’ acts and conduct makes this a
24   case suitable for an award of Three Times Defendants’ profits.
25         44.    Defendants’ acts constitute willful counterfeiting subjecting them to
26   additional damages and penalties. Plaintiff reserves its right to elect to receive
27
28                           Complaint for Trademark Infringement, etc
                                               -9-
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 11 of 18 Page ID #:11




 1   statutory damages of $2,000,000 per mark per type of good sold pursuant to 15
 2   U.S.C. § 1117 (c) (2). Such election will be made closer to the time of trial.
 3
 4                                             COUNT II
 5
                      VIOLATION OF LANHAM ACT 15 U.S.C. §1125(a)
 6                            (Against All Defendants)
 7         45.    Plaintiff repeats each allegation contained in paragraphs 1 through 44
 8   as though set forth here at length.
 9         46.    Defendants have engaged in, and continue to engage in, the wrongful
10   exploitation of Plaintiff’s registered Vampire and Dracula marks.
11         47.    Defendants’ goods are so closely related to Plaintiff’s goods that the
12   public is likely to be confused, to be deceived, and to erroneously assume that
13   Defendants’ marketing and sale of their Vampire Wine Labels and Dracula Wine
14   labels and other beverage and/or beverage accessory products as packaged,

15   advertised and promoted, are those of Plaintiff, or that Defendants are in some way

16   connected with, sponsored by, or affiliated with Plaintiff, all to Plaintiff’s

17
     detriment and irreparable damage.
           48.    Defendants are not affiliated with, connected with, endorsed by, or
18
     sponsored by Plaintiff. Furthermore, Plaintiff has not approved any of the goods
19
     or services offered or sold by the Defendants.
20
           49.    Defendants’ aforesaid infringing conduct has been willful and with an
21
     intent to ride on, and/or step on and demolish, the goodwill Plaintiff has worked
22
     hard to develop. Defendants’ aforesaid infringing conduct has been willful and
23
     with knowledge that the sale, marketing, advertisement, and promotion of their
24
     beverage and/or beverage accessory products will hurt the prospects of future
25
     commercial success of Plaintiff’s VAMPIRE family of brands, including its
26
     VAMPIRE and DRACULA brands.                 Plaintiff is therefore entitled to treble
27
28                           Complaint for Trademark Infringement, etc
                                               - 10 -
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 12 of 18 Page ID #:12




 1   damages arising therefore, as well as reimbursement of Plaintiff’s attorneys’ fees
 2   and costs.
 3                                            COUNT III
 4
             UNFAIR COMPETITION – COMMON LAW, AND CALIFORNIA
 5                BUSINESS & PROFESSIONS CODE §§ 17200 et seq.
 6         50.    Plaintiff repeats each allegation contained in paragraphs 1 through 49
 7   as though set forth herein at length.
 8         51.    Defendants has engaged in unfair competition perpetrated against
 9   Plaintiff by reason of the conduct alleged herein.
10         52.    The unlawful and unfair conduct is injuring the goodwill of Plaintiff.
11         53.    Defendants are each liable for the unfair competition, and/or are
12   liable for aiding and abetting such conduct.
13         54.    By this conduct, Plaintiff has directly suffered injuries and each

14   Defendant has been unjustly enriched.

15         55.    Plaintiff is entitled to restitution, the recovery of damages, and the

16
     recovery of the profits earned by Defendants by virtue of their conduct.
           56.    As a consequence of the unfair competition by Defendants, Plaintiff
17
     is suffering irreparable injury, by reason of which such conduct should be
18
     enjoined.
19
           57.    Plaintiff is entitled to reasonable attorneys’ fees.
20
           58.    Plaintiff is informed and believes, and on that basis allege, that the
21
     aforementioned conduct of Defendants is willful, oppressive, fraudulent, and
22
     malicious, and Plaintiff is therefore entitled to punitive damages.
23
24
25

26
27
28                           Complaint for Trademark Infringement, etc
                                               - 11 -
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 13 of 18 Page ID #:13




 1
                                              COUNT IV

 2               UNFAIR COMPETITION – COMMON LAW, CALIFORNIA
                    BUSINESS & PROFESSIONS CODE §§ 17500 et seq.
 3
 4
           59.    Plaintiff repeats each allegation contained in paragraphs 1 through 58
 5
     as though set forth here at length.
 6
           60.    Defendants’ use of the trade names and trademarks VAMPIRE and
 7
     DRACULA misrepresents the nature, characteristics, identity, and source or
 8
     sponsorship of Defendants’ goods, constitutes aiding and abetting liability for
 9
     deceptive, untrue, and misleading advertising and therefore constitutes a violation
10
     of, inter alia, California Business and Professions Code §§17500 et seq. and
11
     California common law.
12
           61.    Defendants’ use of the trade name and trademark VAMPIRE and
13
     DRACULA and related trademarks are likely to deceive and will continue to
14
     deceive the consuming public. Defendants knew, recklessly disregarded, or
15
     reasonably should have known that such packaging, advertising, marketing, and
16   promotion was untrue and/or misleading.
17         62.    As a result of the conduct described above, Defendants have been
18   and/or will be unjustly enriched at the expense of Plaintiff and the general public.
19   The interests of the general public and Plaintiff are, therefore, closely related.
20         63.    Defendants have been unjustly enriched, among other things, by the
21   receipt of sales revenues from consumers who mistakenly thought that they were
22   purchasing Plaintiff’s VAMPIRE FAMILY of branded beverage-alcohol products
23   or accessories, both in California and throughout the world, but instead were
24   purchasing Defendants’ goods which are promoted and sold through
25   advertisements that affirmatively misrepresent, either directly or by implication,
26   the nature, characteristics, identity, and source or sponsorship of the goods.
27         64.    Pursuant to Business and Professions Code §§ 17203 and 17535,
28                           Complaint for Trademark Infringement, etc
                                               - 12 -
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 14 of 18 Page ID #:14




 1   Plaintiff, on behalf of itself and the general public, which is unable effectively to
 2   assert its interests, seeks an order of this Court ordering Defendants immediately to
 3   cease such support for acts of unfair competition and false advertising, and
 4   enjoining Defendants from continuing to import or export, distribute, market,
 5   promote, advertise, offer for sale, and sell, Defendants’ infringing beverage labels

 6   and/or beverage accessory products that contain any of Plaintiff’s trademarks (or

 7   names confusingly similar to Plaintiff’s trademarks) which falsely advertise or

 8   conduct business via the unlawful, deceptive, unfair or fraudulent business acts and

 9
     practices, and the untrue and misleading advertising complained of herein.
     Plaintiff additionally requests an order disgorging Defendants’ ill-gotten gains and
10
     restitution of all monies wrongfully acquired by Defendants by means of their
11
     support of such acts of unfair competition and false advertising, damages, interest
12
     and attorneys’ fees.
13
14
           WHEREFORE, Plaintiff prays for judgment as follows:
15
16
           1.     That the Court adjudge and decree that Defendants have falsely
17
     designated the origin of certain beverage and/or beverage accessory products as
18
     those of Plaintiff, have made and used false representations in connection with the
19
     sale, offering for sale, promotion and advertising of such products, and have
20
     unfairly competed with Plaintiff at common law.
21
22
           2.     That the Court adjudge and decree that Defendants have infringed
23
     Plaintiff’s registered trademarks, including those for VAMPIRE and DRACULA.
24
25
           3.     That the Court permanently enjoin Defendants, its agents, servants,
26
     employees, attorneys, and all persons acting in concert or participation with them,
27
28                           Complaint for Trademark Infringement, etc
                                               - 13 -
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 15 of 18 Page ID #:15




 1   or with any of them from:
 2                a. Using VAMPIRE or VAMPIRE WINE or DRACULA, or any
 3                    other word or words which are similar to, or a colorable imitation
 4                    of, Plaintiffs’ trade names and marks, (including VAMPIRO or
 5                    Vlad Tepes) either alone, as part of, or together with, any other

 6                    word or words, trademark, service mark, trade name, or other

 7                    business or commercial designation in connection with the sale,

 8                    offering for sale, advertising, and/or promotion of beverage

 9
                      products and beverage accessories;
                  b. Selling, offering to sell, marketing, distributing, advertising and/or
10
                      promoting any BEVERAGE product or BEVERAGE accessory or
11
                      label with the words VAMPIRE or VAMPIRO or DRACULA or
12
                      VLAD TEPES displayed on the product, its packaging, advertising
13
                      or promotional materials;
14
                  c. Representing directly or indirectly by words or conduct that any
15
                      beverage product or beverage accessory offered for sale, sold,
16
                      promoted, or advertised by Defendants, is authorized, sponsored
17
                      by, endorsed by, or otherwise connected with Plaintiff;
18
                  d. Aiding or abetting in unfair competition against Plaintiff;
19
                  e. Aiding or abetting in false advertising; and
20
                  f. Inducing others to engage in any of these aforementioned acts.
21
22
           4.     That the Court award an amount to be determined at trial but at least
23
     an amount equivalent to treble the amount of Defendants’ illicit profits or
24   Plaintiff’s lost profits, whichever is greater.
25

26         5.     That the Court award an additional amount to be determined at trial
27
28                           Complaint for Trademark Infringement, etc
                                               - 14 -
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 16 of 18 Page ID #:16




 1   sufficient to cover the costs of prospective corrective advertising, which amount is
 2   requested to be at least ten times the amount of advertising dollars spent by
 3   defendants.
 4
 5          6.       That the Court decree that the intentional nature of defendants’ acts

 6   and conduct makes this a case suitable for an award of Three Times Defendants’

 7   profits.

 8
 9
            7.        That the Court decree that defendants’ acts constitute willful
     counterfeiting subjecting them to additional damages and penalties, allowing
10
     plaintiffs the opportunity to elect (closer to the time of trial) to receive statutory
11
     damages of $2,000,000 per mark per type of good sold pursuant to 15 U.S.C. §
12
     1117 (c) (2).
13
14
            8.       That the Court decree that the intentional nature of defendants’ acts
15
     makes this an exception case under 15 U.S.C §1117(a).
16
17
            9.       That the Court award Judgment against Defendants for the full costs
18
     of this action, including the attorney’s fees reasonably incurred by Plaintiff.
19
20
            10.    That the Court Order such other, further and different relief as the
21
     nature of this action may require and as the Court may deem just and proper.
22
23
            11.      That the Court retain jurisdiction of this action for the purpose of
24
     enabling Plaintiff, in its discretion, to apply to this Court at any time for such
25   further orders and directions as may be necessary or appropriate for the
26   interpretation or execution of any Order entered in this action, for the modification
27
28                             Complaint for Trademark Infringement, etc
                                                 - 15 -
        Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 17 of 18 Page ID #:17




 1   of any such Order, for the enforcement of compliance therewith, and/or for the
 2   punishment of any violation thereof.
 3

 4

 5                                            Respectfully submitted,

 6   Dated: September ___,
                       5 2020                 By:
 7                                            Michael Machat, Esq. (SBN 109475)
 8                                            michael@machatlaw.com
                                              MACHAT & ASSOCIATES, P.C.
 9
                                              8730 W. Sunset Blvd., Suite 250
10                                            West Hollywood, California 90069
                                              Tel.: (310) 860-1833
11

12                                            David A. Randall (SBN 156722)
                                              dave@hdmnlaw.com
13
                                              Ehab Samuel (SBN 228296)
14                                            esamuel@hdmnlaw.com
                                              HACKLER DAGHIGHIAN
15
                                              MARTINO & NOVAK P.C.
16                                            10900 Wilshire Blvd., Suite 300
                                              Los Angeles, CA 90024
17
                                              Tel.: (310) 887-1333
18                                            Fax: (310) 887-1334
19
                                              Attorneys for Plaintiff
20                                            Vampire Family Brands, LLC
21

22

23

24

25

26

27

28                         Complaint for Trademark Infringement, etc
                                             - 16 -
       Case 2:20-cv-08161 Document 1 Filed 09/06/20 Page 18 of 18 Page ID #:18




 1
                             DEMAND FOR JURY TRIAL
 2

 3        Plaintiff hereby requests a trial by jury on all issues raised by the Complaint.
 4

 5                                            Respectfully submitted,
 6
     Dated: September ___,
                       5 2020                 By:
 7                                            Michael Machat, Esq. (SBN 109475)
 8                                            michael@machatlaw.com
                                              MACHAT & ASSOCIATES, P.C.
 9
                                              8730 W. Sunset Blvd., Suite 250
10                                            West Hollywood, California 90069
                                              Tel.: (310) 860-1833
11

12                                            David A. Randall (SBN 156722)
                                              dave@hdmnlaw.com
13
                                              Ehab Samuel (SBN 228296)
14                                            esamuel@hdmnlaw.com
                                              HACKLER DAGHIGHIAN MARTINO
15
                                              & NOVAK P.C.
16                                            10900 Wilshire Blvd., Suite 300
                                              Los Angeles, CA 90024
17
                                              Tel.: (310) 887-1333
18                                            Fax: (310) 887-1334
19
                                              Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28                         Complaint for Trademark Infringement, etc
                                             - 17 -
